Citation Nr: 0532360	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative joint disease. 

2.  Entitlement to service connection for a right hip 
disorder, to include degenerative joint disease.

3.  Entitlement to service connection for a left hip 
disorder, to include degenerative joint disease.

4.  Entitlement to service connection for a right knee 
disorder, to include degenerative joint disease.

5.  Entitlement to service connection for a left knee 
disorder, to include degenerative joint disease.

6.  Entitlement to service connection for a right leg 
disorder, to include degenerative joint disease.

7.  Entitlement to service connection for a left leg 
disorder, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

Service connection for residuals of fractured jaw, to include 
as due to a motor vehicle accident in service, was granted by 
the RO in April 2004.  As this action is considered a grant 
of full benefits, the issue is not before the Board.


FINDINGS OF FACT

1.  The veteran's service medical records note that he 
fractured his right mandible in a motor vehicle accident in 
service in August 1969.  No other injuries resulting from the 
accident were noted.

2.  Degenerative joint disease of the low back and of the 
right knee are currently shown by the medical evidence of 
record.

3.  The medical evidence of record does not show that a low 
back disorder and a right knee disorder, to include 
degenerative joint disease, are related to the veteran's 
military service, or any incident therein, to include the 
August 1969 motor vehicle accident.

4.  A current bilateral hip disorder, left knee disorder, and 
bilateral leg disorder, to include degenerative joint disease 
has not been shown by the medical evidence of record.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated 
by, active military service, nor may degenerative joint 
disease of the low back be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A right hip disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  A left hip disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

4.  A right knee disorder was not incurred in, or aggravated 
by, active military service, nor may degenerative joint 
disease of the right knee be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

5.  A left knee was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

6.  A right leg disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

7.  A left leg disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in May 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The veteran has not 
identified any VA medical center or clinic where he may have 
received treatment.  He has provided authorizations, and his 
private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Although the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, a VA examination was not accorded the veteran in 
this case as none was required.  See 38 C.F.R. § 3.159(c)(4).  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Review of the veteran's service medical records showed that 
in August 1969, he was involved in a motor vehicle accident, 
and was treated for a possible fractured right mandible 
(jaw).  He also reported soreness in his right shoulder and 
left forearm; however, no objective symptomatology was found.  
On service separation in July 1970, the examiner noted that 
the veteran's affirmative notation on the service separation 
examination self-questionnaire, of history of broken bones, 
"refers to fractured jaw in auto accident in Jan[.] 1969. . 
. .  Well healed with no trouble since Jan[.] 69.  No comp no 
seq."  No other residuals of the motor vehicle accident were 
noted; the clinical evaluation for spine, musculoskeletal, 
and lower extremity categories were all noted as "normal."  

Subsequent to service, a private x-ray of the lumbar spine 
was conducted in September 1991.  The impression was 
obliteration of the left lateral recess, at L4-5 with nerve 
root compression on the left, and mild disc bulging, 
generalized and subligamentous, at L2-3, L3-4, and L5-S1.  In 
December 1991, the veteran underwent discogram and nucleotome 
diskectomy surgery to relieve a herniated nucleus pulposus at 
L4-5.  

In January 1992, private medical records noted that the 
veteran had back pain radiating down his left leg since a 
motor vehicle accident in 1991.  Physical therapy, and 
nonprescription and prescription medications, failed to 
resolve the back pain.  The preoperative impression was 
lumbar nerve root compression, with failed nucleotome.  That 
month, the veteran underwent a L4-L5 laminectomy and left 
diskectomy.  Pathology noted a diagnosis of disc L4-5, disc 
material with degeneration.  

An April 1996 private medical record showed that the veteran 
again reported a 6 month history of left leg pain, with no 
relief, despite regimens of analgesic medications, anti-
inflammatories, muscle relaxants, and minimization of 
activity.  The private surgeon's impression was recurring L4-
5 herniated nucleus pulposus.  The veteran then underwent a 
L4-5 left microdiscectomy, with no complications.  The 
pathology report showed scar tissue, consistent with 
herniated intervertebral disc.  An x-ray taken promptly after 
surgery showed extensive degenerative change, with surgical 
localization at the L4-5 disk level.  In January 1997, a 
private lumbar spine x-ray showed degenerative changes, 
producing high grade, left L4-5 foraminal compromise, with 
probable left L4 root compression.  

From March 2001 through March 2004, the veteran was seen for 
lower back pain management, and was continuously prescribed 
pain medication.  During this period, a private medical 
record noted in May 2001 that the veteran had arthritis.  
June 2002 private physical therapy records noted that the 
veteran had degenerative joint disease of the right knee and 
left ankle.  No etiology of the degenerative joint disease 
was noted, but the veteran's 1991 motor vehicle accident was 
referenced.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Accordingly, in order to establish service connection for the 
veteran's claimed disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The evidence of record does not show that the veteran has a 
current diagnosis of degenerative joint disease of the right 
or left hip, right leg, or left knee.  The hips, legs, and 
knees were all found to be "normal" on service separation.  
The postservice medical evidence of record shows no treatment 
for a right or left hip disorder, a right leg disorder, or a 
left knee disorder, or x-ray evidence of degenerative joint 
disease in any of those joint areas.  The law limits 
entitlement for service-connected diseases and disabilities 
to cases where the underlying inservice incident has resulted 
in a disability.  In the absence of proof of a present 
disability, there is no valid claim presented.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Additionally, although the veteran reported left leg pain in 
January 1992 and April 1996, this was reported in connection 
with the veteran's series of low back surgeries.  Pain is 
only one criteria for determining whether a disability 
exists, and that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  In this case, there is no medical evidence of 
record of a diagnosed or identifiable underlying left leg 
disorder, or x-ray evidence of degenerative joint disease of 
the left leg.  

Finally, although the veteran has a current diagnosis of 
degenerative joint disease of the low back and of the right 
knee, nothing in the evidence of record relates these 
diagnoses to an incident in service, to include the 1969 
inservice motor vehicle accident.  There is no evidence of 
any complaints of pain, or x-ray evidence of degenerative 
joint disease of either the lower back or the right knee, 
between service separation in 1970, and the 1991 motor 
vehicle accident.  Conversely, all of the postservice 
evidence of record that notes pain or degenerative joint 
disease, is dated subsequent to the veteran's 1991 motor 
vehicle accident, over 20 years after service separation.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(noting that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  These records all reference the veteran's 
reported pain as originating with the veteran's 1991 motor 
vehicle accident, and none of them relate the current 
degenerative joint disease of the lower back and of the right 
knee to the veteran's time in service.  As no relationship 
between the current disorders and the veteran's active 
military service has been shown, service connection must be 
denied. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a low back disorder, to include 
degenerative joint disease, is denied. 

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right knee disorder, to include 
degenerative joint disease, is denied.

Service connection for a left knee disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a left leg disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


